Vacated by Supreme Court, filed January 7, 2008




                            PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                
                 Plaintiff-Appellant,
                 v.                                No. 06-4522
DERRY DREW PYLES,
              Defendant-Appellee.
                                         
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                     (1:05-cr-00023-IMK-AL)

                      Argued: December 1, 2006

                       Decided: April 11, 2007

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Vacated and remanded by published opinion. Judge Williams wrote
the opinion, in which Judge Niemeyer and Judge King joined.


                             COUNSEL

ARGUED: Zelda Elizabeth Wesley, Assistant United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg,
West Virginia, for Appellant. James Bryan Zimarowski, Morgantown,
West Virginia, for Appellee. ON BRIEF: Rita R. Valdrini, Acting
United States Attorney, Wheeling, West Virginia, for Appellant.
2                      UNITED STATES v. PYLES
                             OPINION

WILLIAMS, Circuit Judge:

   Derry Drew Pyles pleaded guilty to one count of aiding and abet-
ting the distribution of crack cocaine, in violation of 21 U.S.C.A.
§ 841 (West 1999 & Supp. 2000). Although the advisory guideline
range called for 63-78 months’ imprisonment, the district court
imposed a variance sentence of 5 years’ probation with 6 months’
home confinement.

   The district court viewed probation as an appropriate sentence in
this case because of Pyles’s extraordinary rehabilitation. The Govern-
ment appeals this sentence, arguing that the extent of the variance is
unreasonable. While we appreciate the thoughtfulness that went into
the district court’s decision not to impose a sentence of imprisonment,
we agree with the Government that the variance sentence of probation
does not reflect the seriousness of Pyles’s offense or provide a just
punishment. The sentence therefore failed to satisfy adequately the
sentencing factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 &
Supp. 2006). Accordingly, we vacate Pyles’s sentence and remand for
resentencing.

                                  I.

   During the late spring and early summer of 2004, the West Virginia
State Police investigated crack cocaine distribution in the area of
Morgantown, West Virginia. This investigation led undercover officer
Sgt. Joe Adams to call Melodie Hatcher on May 27, 2004, and tell her
that he wanted to purchase $100 of crack cocaine. Hatcher was part
of Pyles’s circle of drug-using friends, which also included Latasha
Linear and Lucinda McCloy. To feed their addiction, these friends
would obtain ("score") drugs for other people and would then keep
("pinch") some of the drugs as payment.

  After Sgt. Adams contacted her, Hatcher called Pyles to "score"
drugs for her. She then took Sgt. Adams to Pyles’s residence in Mor-
gantown, where Sgt. Adams met Pyles as Hatcher obtained the crack
cocaine. While they were waiting for Hatcher, Pyles gave Sgt. Adams
                          UNITED STATES v. PYLES                            3
his phone number so, in his words, he "could cut [Hatcher] out of the
loop and . . . pinch more for [himself]." (J.A. at 102.)1 After leaving
the residence, Hatcher gave Sgt. Adams the crack cocaine minus the
portion that she had "pinched" for brokering the deal. Using the phone
number Pyles had provided him, Sgt. Adams twice contacted Pyles on
June 12, 2004, and purchased $100 quantities of crack cocaine at
Pyles’s home.

   On March 1, 2005, a federal grand jury in the Northern District of
West Virginia returned an indictment charging Pyles with conspiracy
to distribute in excess of five grams of cocaine base ("crack cocaine"),
in violation of 21 U.S.C.A. §§ 846 (West 1999 & Supp. 2006) and
841(b)(1)(B)(iii), and with three counts of distributing .15, .23, and
.33 grams of crack cocaine (reflecting the controlled buys by Sgt.
Adams), in violation of §§ 841(a)(1), (b)(1)(C). The indictment also
charged Hatcher, McCloy, and Linear with the distribution conspiracy
and with substantive distribution offenses. On May 6, 2005, Pyles
entered into a plea agreement with the Government and ultimately
pleaded guilty to one count of aiding and abetting the distribution of
.23 grams of crack cocaine, in violation of 21 U.S.C.A. § 841(a)(1),
(b)(1)(C). The presentence report (PSR) determined that Pyles was
responsible for a total drug relevant conduct of 26.4 grams of crack
cocaine, which was calculated by adding the quantity of controlled
buys by Sgt. Adams to the quantities of crack cocaine that other indi-
viduals admitted to buying from Pyles or observed him sell to others.
Based on this quantity of drugs, and taking into account a three-level
reduction for acceptance of responsibility, the PSR calculated a total
guideline offense level of 25. Considering Pyles’s various adult crimi-
nal convictions, the PSR determined that Pyles fell within a criminal
history category of II.2 Pyles did not object to the PSR’s determina-
  1
     Citations to "(J.A. at ___.)" refer to the contents of the Joint Appendix
filed by the parties in this appeal.
   2
     The PSR included in Pyles’s criminal history determination his two
convictions for driving under the influence (DUI) and one conviction for
domestic battery. Pursuant to U.S. Sentencing Guidelines Manual,
§ 4A1.2(c) (2004), the PSR excluded from Pyles’s criminal history deter-
mination two convictions for driving while his license was revoked for
DUI.
4                      UNITED STATES v. PYLES
tion that he was responsible for distributing 26.4 grams of crack
cocaine.

   Pyles’s sentencing hearing commenced on September 2, 2005.
Based on the PSR, the district court determined, without objection,
that the advisory guideline range was 63-78 months’ imprisonment.
The district court then examined the sentencing factors set forth in 18
U.S.C.A. § 3553(a). Considering "the history and characteristics of
the defendant," 18 U.S.C.A. § 3553(a)(1), the court noted that it had
received two letters from Pyles’s employer. The first letter, sent in
May 2005, described Pyles’s efforts to turn his life around, by estab-
lishing a new home, paying his debts, and contacting the county sher-
iff to resolve a DUI charge. The second letter, sent just prior to
Pyles’s sentencing hearing, stated that Pyles "continued to prove him-
self an excellent employee" and described him as "a trustworthy indi-
vidual and someone who enjoys the numerous tasks . . . put before
him." (J.A. at 154.)

   The district court also discussed the need for Pyles to receive drug
treatment counseling. This need prompted the district court to con-
tinue Pyles’s sentencing so that Pyles could work with a noted sub-
stance abuse counselor in Morgantown.

   At the beginning of Pyles’s resumed sentencing hearing on March
24, 2006, the district court noted that Pyles consistently met with his
substance abuse counselor, who reported that Pyles "ha[d] done better
than any person I am currently working with." (J.A. at 55.) Pyles’s
probation officer also reported to the district court that Pyles had
regained his suspended driver’s license and had been free from drugs
and alcohol during his presentencing release.

   The district court then had a colloquy with the parties about the
§ 3553(a) factors and whether a sentence of probation would better
serve those factors than imprisonment. The Government pointed to
the fact that Pyles’s co-defendant, Hatcher, had been sentenced to 37
months’ imprisonment and argued that there was not really any differ-
ence between Hatcher and Pyles in terms of their rehabilitation and
that sentencing them differently would create a disparity. The district
court rejected this argument, however, noting that "case law in the
Fourth Circuit . . . says you don’t compare co-defendants to determine
                         UNITED STATES v. PYLES                           5
           3
disparity." (J.A. at 59.) On the other hand, the district court observed
the seriousness of Pyles’s crime and that he was the source of drugs
that his co-defendants distributed to others.

   In the end, however, the district court viewed Pyles’s rehabilitation
as the decisive factor. Based on Pyles’s substantial rehabilitation, the
district court imposed a variance sentence of 5 years’ probation with
a condition of 6 months’ home confinement.

   On April 24, 2006, the district court entered a Judgment in a Crimi-
nal Case and included a twenty-two page statement explaining its rea-
sons for imposing a variance sentence of probation. The well-written
statement analyzed in detail how the facts of Pyles’s case comported
with the sentencing factors of § 3553(a). Starting with the factor of
§ 3553(a)(1), "the nature and circumstances of the offense and the his-
tory and characteristics of the defendant," the district court stated that
"Pyles’[s] history and characteristics were determinative. His personal
rehabilitative efforts both pre- and post-conviction have been extraor-
dinary, and beyond anything seen in other criminal cases this judge
has handled during almost fourteen years of criminal sentencing
under the guidelines." (J.A. at 137.) The district court observed that
Pyles abruptly stopped using drugs more than six months before he
was indicted and that Pyles had continued on a path of rehabilitation
by proving himself to be a good employee, repaying past debts, recti-
fying a DUI offense, and abstaining from drugs.

  The district court recognized that, while Pyles’s rehabilitation was
extraordinary, his drug distribution offense was serious. See 18
U.S.C.A. § 3553(a)(1) (requiring sentencing courts to consider the
"nature and circumstances of the offense"). In fact, the district court
concluded that the one count of aiding and abetting distribution to
which Pyles pleaded guilty did not actually reflect the extent or seri-
ousness of Pyles’s offense. As the court explained, "Pyles’ offense
was part of a quintessential crack case involving a significant amount
  3
   The district court did not cite a particular case, but it could have been
referring to United States v. Ellis, 975 F.2d 1061 (4th Cir. 1992), in
which we held that, absent proof of prosecutorial misconduct, "a district
court may not depart downward based upon the disparity of sentences
among co-defendants." Id. at 1066.
6                       UNITED STATES v. PYLES
of a dangerous drug, multiple sales, and numerous people." (J.A. at
145.)

   With these facts in mind, the district court then proceeded to con-
sider the need for Pyles’s sentence "(A) to reflect the seriousness of
the offense, to promote respect for the law, and to provide just punish-
ment for the offense; (B) to afford adequate deterrence to criminal
conduct; (C) to protect the public from further crimes of the defen-
dant; and (D) to provide the defendant with needed educational or
vocational training, medical care, or other correctional treatment in
the most effective manner." 18 U.S.C.A. § 3553(a)(2). The district
court concluded that "a sentence of probation will allow Pyles to com-
plete valuable vocational training and take advantage of available
opportunities for advancement at work in the most effective manner."
(J.A. at 146 (citing § 3553(a)(2)(D).) Because Pyles had been moni-
tored for drug use and tested negative at every screening during the
six months prior to his indictment, the district court concluded that
"incarceration is not necessary to protect the public from further
crimes by Pyles, (18 U.S.C. § 3553(a)(2)(C)), and a sentence of pro-
bation that includes home confinement will sufficiently restrict his
freedom to deter any risk of future criminal conduct. (18 U.S.C.
§ 3553(a)(2)(B))." (J.A. at 147.) Although it noted that aiding and
abetting the distribution of crack cocaine was a serious offense, the
district court concluded that a variance sentence of 5 years’ probation
was sufficient, but not greater than necessary, to punish Pyles for his
offense.

   Finally, the district court considered whether the variance sentence
would create "unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar conduct."
18 U.S.C.A. § 3553(a)(6). Although expressly acknowledging that
Pyles’s variance sentence would indeed create a sentencing disparity
relative to other defendants convicted of distributing crack cocaine,
the district court concluded that the disparity was warranted because
of Pyles’s unique rehabilitation. (J.A. at 149-50 ("[I]ncarceration [of
Pyles] would be a gross mistake, a warehousing effort that would be
a poor substitute for the positive rehabilitative influence Pyles has
found in work, counseling, and education outside the correctional sys-
tem.").)
                        UNITED STATES v. PYLES                         7
   Having determined that a variance sentence was warranted under
§ 3553(a), the district court analyzed whether the extent of the vari-
ance sentence was justified by comparing Pyles’s case with our deci-
sion in United States v. Moreland, 437 F.3d 424 (4th Cir. 2006),
which vacated a variance sentence because the extent of the variance
— a reduction from 360 months to 120 months’ imprisonment — was
unreasonable. Id. at 437. The district court observed that in Moreland
the extent of the variance was unreasonable because the defendant in
that case was a repeat drug offender and because the defendants’s
"‘desultory pursuit of his education and his spotty employment his-
tory . . . can provide little confidence in his willingness to become a
productive member of society, irrespective of his ability to do so.’"
(J.A. at 151 (quoting Moreland, 437 F.3d at 437.).) By contrast, the
district court concluded that Pyles was unlike the defendant in More-
land because Pyles was "not a repeat drug offender." (J.A. at 151.)
Further, unlike the defendant in Moreland, Pyles not only "exhibited
a willingness to become a productive member of society . . . he has
achieved that goal." (J.A. at 152.) For these reasons, the district court
concluded that it was reasonable to impose a variance sentence of 5
years’ probation with a condition of 6 months’ home confinement.

   The Government appeals this variance sentence. We have jurisdic-
tion pursuant to 18 U.S.C.A. § 3742(b) (West 2000 & Supp. 2006)
(authorizing the Government to appeal sentencing decisions) and 28
U.S.C.A. § 1291 (West 2006).

                                   II.

                                   A.

   Before the establishment of the mandatory Sentencing Guidelines
by the Sentencing Reform Act (SRA) of 1984, a sentencing judge had
"wide discretion to decide whether the offender should be incarcer-
ated and for how long, whether he should be fined and how much,
and whether some lesser restraint, such as probation, should be
imposed instead of imprisonment or fine." Mistretta v. United States,
488 U.S. 361, 363 (1989) (emphasis added). Because the sentencing
"court’s determination as to what sentence was appropriate met with
virtually unconditional deference on appeal," there was effectively no
appellate review of the sentence imposed. Id. at 364.
8                           UNITED STATES v. PYLES
   The SRA changed this scheme. Not only did the SRA establish
mandatory Sentencing Guidelines to circumscribe a sentencing
judge’s discretion, it established appellate review of sentences.
Although the Supreme Court held in United States v. Booker, 543
U.S. 220 (2005), that the mandatory application of the Guidelines was
inconsistent with Sixth Amendment principles, id. at 244, it addressed
the constitutional defect by severing and excising the portion of the
SRA that made the Guidelines mandatory while also maintaining
appellate review. The Sentencing Guidelines are no longer manda-
tory, but post-Booker a district court still "must consult those Guide-
lines and take them into account when sentencing." Id. at 264. We in
turn review the district court’s sentencing decision for reasonableness,
which serves "to iron out sentencing differences." Id. at 263.

   A district court imposing a sentence in the wake of Booker "must
engage in a multi-step process that begins with correctly determining
the defendant’s Guideline range." United States v. Tucker, 473 F.3d
556, 560 (4th Cir. 2007). The court must then "determine whether a
sentence within that range . . . serves the factors set forth in § 3553(a)
and, if not, select a sentence [within statutory limits] that does serve
those factors."4 Moreland, 437 F.3d at 432 (alterations in original)
(internal quotation marks omitted).
    4
     Under § 3553(a), a sentencing court must consider
        (1) the nature and circumstances of the offense and the history
        and characteristics of the defendant;
        (2)   the need for the sentence imposed—
          (A) to reflect the seriousness of the offense, to promote
          respect for the law, and to provide just punishment for the
          offense;
          (B)   to afford adequate deterrence to criminal conduct;
          (C) to protect the public from further crimes of the defen-
          dant; and
          (D) to provide the defendant with needed educational or
          vocational training, medical care, or other correctional treat-
          ment in the most effective manner;
        (3)   the kinds of sentences available;
                        UNITED STATES v. PYLES                            9
   Selecting a non-guideline range sentence requires two additional
steps. First, the court "should . . . look to whether a departure is

   (4) the kinds of sentence and the sentencing range established
   for—
      (A) the applicable category of offense committed by the appli-
      cable category of defendant as set forth in the guidelines—
         (i) issued by the Sentencing Commission pursuant to sec-
         tion 994(a)(1) of title 28, United States Code, subject to any
         amendments made to such guidelines by act of Congress
         (regardless of whether such amendments have yet to be
         incorporated by the Sentencing Commission into amend-
         ments issued under section 994(p) of title 28); and
         (ii) that, except as provided in section 3742(g), are in
         effect on the date the defendant is sentenced; or
      (B) in the case of a violation of probation or supervised
      release, the applicable guidelines or policy statements issued
      by the Sentencing Commission pursuant to section 994(a)(3)
      of title 28, United States Code, taking into account any
      amendments made to such guidelines or policy statements by
      act of Congress (regardless of whether such amendments have
      yet to be incorporated by the Sentencing Commission into
      amendments issued under section 994(p) of title 28);
   (5)   any pertinent policy statement—
      (A) issued by the Sentencing Commission pursuant to sec-
      tion 994(a)(2) of title 28, United States Code, subject to any
      amendments made to such policy statement by act of Congress
      (regardless of whether such amendments have yet to be incor-
      porated by the Sentencing Commission into amendments
      issued under section 994(p) of title 28); and
      (B) that, except as provided in section 3742(g), is in effect
      on the date the defendant is sentenced.
   (6) the need to avoid unwarranted sentence disparities among
   defendants with similar records who have been found guilty of
   similar conduct; and
   (7)   the need to provide restitution to any victims of the offense.
18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006)
10                      UNITED STATES v. PYLES
appropriate based on the Guidelines Manual or relevant case law." Id.
"If an appropriate basis for departure exists, the district court may
depart." Id. Second, the court must determine whether the resulting
range serves § 3553(a)’s sentencing factors; if it does not, the court
may then elect to impose a variance sentence. Id. The district court
"must articulate the reasons for the sentence imposed" and provide an
explanation for the variance that is tied to the § 3553(a) sentencing
factors. Id.

   Our review of sentences for reasonableness "involves both proce-
dural and substantive components." Moreland, 437 F.3d at 434. "A
sentence may be procedurally unreasonable, for example, if the dis-
trict court provides an inadequate statement of reasons or fails to
make a necessary factual finding." Id.; see, e.g., United States v. Dav-
enport, 445 F.3d 366, 372 (4th Cir. 2006) (concluding that the district
court’s statement of reasons for imposing a variance sentence "was
lacking in that the court did not explain how [the] variance sentence
better served the competing interests of § 3553(a) than [a] guideline
sentence would" (internal quotation marks omitted)). "A sentence
may be substantively unreasonable if the court relies on an improper
factor or rejects policies articulated by Congress or the Sentencing
Commission." Moreland, 437 F.3d at 434; see United States v. Eura,
440 F.3d 625,634 (4th Cir. 2006) (vacating a variance sentence based
on the sentencing court’s rejection of the 100:1 crack/powder cocaine
sentencing ratio).

   There is no contention that Pyles’s sentence is procedurally unreason-
able.5 The district court correctly determined, after making appropri-
ate findings of fact, the applicable guideline range; determined that a
sentence within the guideline range did not satisfy the § 3553(a) fac-
tors; determined that there was no basis for departure that would
result in a guideline sentence that would serve the § 3553(a) factors;
and elected to impose a variance sentence. See Moreland, 437 F.3d
at 432. Finally, the district court provided an extensive statement of
reasons for why a variance sentence was warranted. Indeed, the dis-
  5
   At the time of Pyles’s second sentencing hearing, the district court
had the benefit of our decisions in United States v. Eura, 440 F.3d 625
(4th Cir. 2006), and United States v. Moreland, 437 F.3d 424 (4th Cir.
2006), and did an admirable job of following their procedural directions.
                        UNITED STATES v. PYLES                         11
trict court’s statement is a model for written reasons accompanying
the entry of a variance sentence. It carefully identified the competing
concerns of sentencing and cogently explained why, in the district
court’s view, the sentence was appropriate.

   The Government concedes that a variance sentence is warranted in
this case, but contends that the extent of the variance sentence is sub-
stantively unreasonable. We have instructed that "[t]he farther the
court diverges from the advisory guideline range, the more compel-
ling the reasons for the divergence must be." Id. at 434. The Govern-
ment contends that Pyles’s sentence of five years’ probation is an
"extraordinary variance [that] is not supported by extraordinary cir-
cumstances." (Appellant’s Br. at 12.) For the reasons that follow, we
agree that the variance sentence imposed is unreasonable.

                                   B.

   At the outset, it will help to describe the extent of the variance sen-
tence. We often refer to variance sentences by noting the scope of the
increase or decrease and describing the fractional or percentage dif-
ference between the variance sentence and the applicable guideline
range. See, e.g., Moreland, 437 F.3d at 435 (vacating a variance sen-
tence "two-thirds . . . less than the bottom of the advisory guideline
range"); Tucker, 473 F.3d at 563-64 (vacating a variance sentence that
was "a 114 month increase from the top of the advisory guideline
range," which "represented a 480% increase"). In this case, however,
describing the variance sentence in mathematical terms is not very
helpful because the district court imposed no imprisonment when the
advisory guideline range called for 63-78 months’ imprisonment.
Thus, the variance sentence represents a 100% decrease even though
in actual months it is less than the extent of variances that other courts
have concluded are reasonable.6 See United States v. Collington, 461
F.3d 805, 809 (6th Cir. 2006) (affirming as reasonable a variance sen-
tence of 68 months below the advisory guideline range of 188-235
  6
   A variance sentence will always appear to be more dramatic when the
advisory guideline range is low and less dramatic when the range is high.
For example, a 60 month variance from an advisory guideline sentence
of 120 months would be a 50% reduction, but a 60 month variance from
an advisory guideline sentence of 240 months would be a 25% reduction.
12                      UNITED STATES v. PYLES
months’ imprisonment); United States v. Hewlett, 453 F.3d 876, 881
(7th Cir. 2006) (affirming as reasonable a variance sentence of 240
months’ imprisonment when the advisory guidelines called for life
imprisonment); United States v. Krutsinger, 449 F.3d 827, 831 (8th
Cir. 2006) (affirming as reasonable a variance sentence 79 months
below the advisory guideline range of 100-125 months’ imprison-
ment); cf. Moreland, 437 F.3d at 432 (remanding for imposition of a
variance sentence no more than 120 months below the advisory
guideline range).

   Given the nature of the variance sentence before us, it is better to
describe the variance by considering the number of guideline offense
levels between the variance sentence of probation and the recom-
mended guideline range of 63-78 months’ imprisonment. See United
States v. Maloney, 466 F.3d 663, 668 (8th Cir. 2006) ("The offense-
level approach seems more in keeping with our assigned role to fur-
ther the objectives of the Sentencing Reform Act, because the guide-
line system established by the Act was designed to adjust sentences
incrementally by offense level, rather than by percentages."); cf.
United States v. Dalton, 477 F.3d 195, 200 (4th Cir. 2007) (instruct-
ing that upward departures from Criminal History Category (CHC) VI
must be made by moving down the CHC VI column "to successively
increasing offense levels until an appropriate sentencing range is
reached" (internal quotation marks omitted)). Here, Pyles’s unchal-
lenged guideline offense level was 25, placing him squarely in Zone
D of the Sentencing Table. See U.S. Sentencing Guidelines Manual
ch. 5, pt. A (2004). To impose a sentence of probation with a condi-
tion of 6 months’ home confinement, the district court had to vary
sixteen offense levels, placing Pyles in Zone B of the Sentencing
Table. See U.S. Sentencing Guidelines Manual § 5B1.1(a)(2) (autho-
rizing a sentence of probation when the applicable guideline range is
in Zone B if the sentence includes home detention). We must consider
whether a variance of sixteen offense levels is reasonable in this case.

                                  C.

                                   1.

  The Government argues that the extent of the variance sentence is
unreasonable because the district court failed to consider the need to
                        UNITED STATES v. PYLES                       13
avoid unwanted sentencing disparities. See 18 U.S.C.A. § 3553(a)(6).
Pointing to the fact that Pyles’s co-defendant, Melodie Hatcher, had
also been rehabilitated but was sentenced to 37 months’ imprison-
ment, the Government contends that a variance sentence may be war-
ranted but that the sentence should be 38 months’ imprisonment —
one more month than Ms. Hatcher — to reflect Pyles’s greater culpa-
bility.

   We reject the Government’s argument on this point because
§ 3553(a)(6) is concerned with whether a particular defendant’s sen-
tence creates a sentencing disparity with all other similarly situated
federal defendants. In other words, "the kind of ‘disparity’ with which
§ 3553(a)(6) is concerned is an unjustified difference across judges
(or districts) rather than among defendants to a single case." United
States v. Boscarino, 437 F.3d 634, 638 (7th Cir. 2006); cf. United
States v. Khan, 461 F.3d 477, 500 (4th Cir 2006) (vacating a variance
sentence as unreasonable because the district court "focused almost
exclusively" on imposing a sentence similar to a co-defendant).

   This is not to say that a district court, in imposing a variance sen-
tence, cannot look to what variances were given co-defendants. A
court may find such an approach helpful. But the extent of a variance
will not be unreasonable under § 3553(a)(6) merely because it creates
a disparity with a co-defendant’s sentence.

                                   2.

   Other reasons, however, lead us to conclude that the extent of the
variance was unreasonable. The district court imposed a punishment
of probation only, rather than a variance sentence of imprisonment,
because it concluded a sentence of imprisonment would be greater
than necessary to comply with the sentencing purposes of 18
U.S.C.A. § 3553(a)(2). In the district court’s view, "federal sentenc-
ing policy is not purely retributive. It does not mandate warehousing
individuals who reclaimed their lives long before they were indicted
and arrested." (J.A. at 147.) Noting all the steps that Pyles had taken
to change his life and rectify past wrongs, the district court concluded
that "neither the public, society nor Pyles will benefit from a sentence
of incarceration." (J.A. at 148.)
14                       UNITED STATES v. PYLES
   We conclude that in rejecting a sentence of imprisonment, the dis-
trict court failed to place sufficient weight on "the need for the sen-
tence imposed . . . to reflect the seriousness of the offense . . . and
to provide just punishment for the offense," 18 U.S.C.A.
§ 3553(a)(2)(A), in conjunction with "the kinds of sentence . . . estab-
lished for the applicable category of offense committed by the appli-
cable category of defendant as set forth in the guidelines," 18
U.S.C.A. § 3553(a)(4) (emphasis added). In rejecting a sentence of
imprisonment, the district rejected the Sentencing Commission’s
judgment that an offense of this kind — one involving crack cocaine
— is a serious offense that must be punished by a meaningful sen-
tence of imprisonment.

   "Congress has made a decision to treat crack cocaine dealers more
severely" than dealers of other drugs, such as powder cocaine. Eura,
440 F.3d at 633. To effectuate this decision, the Guidelines have
established base offense levels that require imprisonment even for the
smallest quantity of crack cocaine.7 The district court did not, how-
ever, attribute to Pyles the smallest quantity of crack cocaine, and
Pyles did not commit the least serious crack cocaine offense. The dis-
trict court determined without objection by Pyles that he was responsi-
ble for 26.4 grams of crack cocaine, an amount that, if proven to a
jury, carries a significant statutory penalty. In fact, if Pyles had
pleaded guilty to an indictment count charging this amount, he would
have been subject to a mandatory minimum of 5 years’ imprisonment.
See 21 U.S.C.A. § 841(b)(1)(B). Further, the district court recognized
  7
    For example, the lowest guideline base offense level available for a
criminal offense involving crack cocaine is 12. See U.S. Sentencing
Guidelines Manual § 2D1.1(c)(14) (assigning a base offense level of 12
for less than 250 milligrams of cocaine base). Even if Pyles had been
attributed the smallest quantity of crack cocaine and was given a two-
level reduction for acceptance of responsibility (a three-level reduction
is not available for offense levels under 16), with his criminal history he
would still fall within Zone C, which, under the Guidelines, does not
allow for a sentence of probation. See U.S. Sentencing Guidelines Man-
ual § 5B1.1 cmt. n.2 ("Where the applicable guideline range is in Zone
C or D of the Sentencing Table . . . , the guidelines do not authorize a
sentence of probation."). Thus, in imposing a variance of sixteen offense
levels, the district court had to dip below the lowest offense level estab-
lished for the least serious crack cocaine offense.
                         UNITED STATES v. PYLES                           15
that the seriousness of Pyles’s offense was not adequately reflected in
the charge to which he pleaded guilty. Pyles did not only aid and abet
the distribution of crack cocaine, he acted as a supplier for his co-
defendants and allowed them to complete drug transactions in his
home.

   To be sure, the Guidelines are no longer mandatory, and we recog-
nize that 21 U.S.C.A. § 841(b)(1)(C), the offense to which Pyles
pleaded guilty, establishes a statutory sentencing range of 0-20 years’
imprisonment, thereby authorizing a sentence of probation. Booker
did not, however, return us to the pre-Guidelines world where a dis-
trict court had virtually unreviewable sentencing discretion, including
unreviewable discretion about whether to impose imprisonment at all.
District courts must still consult the Guidelines when determining a
sentence, Booker, 543 U.S. at 264, and our review of a sentence’s rea-
sonableness in light of the § 3553(a) factors is informed by the Guide-
lines because they embody many of Congress’s stated objectives in
§ 3553(a), United States v. Johnson, 445 F.3d 339, 343 (4th Cir.
2006). In other words, some variance sentences, no matter how metic-
ulously arrived at, are unreasonable by virtue of their failure to
advance the purposes of sentencing stated in § 3553(a). See United
States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006) ("There [are]
sentences outside the range of reasonableness that do not achieve the
purposes of sentencing stated in § 3553(a) and that thus the district
court may not impose.").

   The fact that under the Guidelines the lowest base offense level for
crack cocaine distribution does not authorize a sentence of probation
within the range of sentences available indicates that it is a serious
offense requiring a serious punishment of incarceration. In this case,
which involved a not insubstantial amount of crack cocaine, the dis-
trict court’s imposition of a sentence of probation rather than incarcer-
ation does not "reflect[ ] . . . the offense’s seriousness . . . ." Eura, 440
F.3d at 633.

   This is not to say that a sentence of probation is per se unreason-
able in crack cocaine distribution cases or that a sentence of probation
can never be reasonable when the Guidelines call for imprisonment.
Such a sentence may be reasonable, for example, when the quantity
of crack cocaine is small, resulting in a low guideline offense level
16                       UNITED STATES v. PYLES
that requires a variance of only one or two offense levels to fall within
guideline Zone B. But the facts of this case — largely centering on
Pyles’s extraordinary rehabilitation — do not justify this variance sen-
tence.8 Pyles has done precisely what the law expects: he has stopped
committing crimes. Although this fact may be extraordinary in that it
is unusual, it does not authorize "a get-out-of-jail-free card." Martin,
455 F.3d at 1238. In light of the seriousness of Pyles’s crack cocaine
distribution offense, a sentence of probation does not comply with
Congress’s direction that a sentence "reflect the seriousness of the
offense . . . and . . . provide just punishment for the offense." 18
U.S.C.A. § 3553(a)(2)(A).

                                   III.

     We do not question the district court’s determination that Pyles’s
  8
    We note that a majority of the published opinions of our sister courts
of appeals have held sentences of probation, or sentences tantamount to
probation, to be unreasonable when the Guidelines have called for mean-
ingful sentences of incarceration. See United States v. Davis, 458 F.3d
491, 500 (6th Cir. 2006) (vacating a sentence of 1 day imprisonment
when the advisory guideline range was 30-37 months’ imprisonment);
United States v. Martin, 455 F.3d 1227, 1239 (11th Cir. 2006) (vacating
a sentence of 7 days’ imprisonment when the advisory guideline range
was 108-135 months’ imprisonment); United States v. Crisp, 454 F.3d
1285, 1290-91 (11th Cir. 2006) (vacating a sentence of 5 hours’ impris-
onment when the post-departure range was 6-12 months’ imprisonment);
United States v. Robinson, 454 F.3d 839, 843 (8th Cir. 2006) (vacating
a sentence of probation when the advisory guideline range was 63-78
months’ imprisonment); United States v. Cage, 451 F.3d 585, 596 (10th
Cir. 2006) (vacating a sentence of 6 days’ imprisonment when the advi-
sory guideline range was 46-57 months’ imprisonment); United States v.
Gall, 446 F.3d 884 (8th Cir. 2006) (vacating a sentence of probation
when the advisory guidelines range was 30-37 months’ imprisonment);
cf. United States v. Hampton, 441 F.3d 284 (4th Cir. 2006) (vacating a
variance sentence of probation as procedurally unreasonable). But see
United States v. Wadena, 470 F.3d 735, 739-40 (8th Cir. 2006) (affirm-
ing a variance sentence of probation when the advisory guideline range
was 18-24 months’ imprisonment); United States v. Husein, 478 F.3d
318, 340 (6th Cir. 2007) (affirming a departure sentence of 1 day impris-
onment when guideline range was 37-46 months’ imprisonment).
                       UNITED STATES v. PYLES                       17
post-offense efforts to turn around his life have been extraordinary.
It is unavoidable, however, that crime has consequences. Because
Pyles’s crack cocaine distribution offense is a serious crime that must
be punished by a sentence of imprisonment, we conclude that his vari-
ance sentence of 5 years’ probation is unreasonable, but that conclu-
sion should not be taken as a statement that no variance sentence is
warranted. We therefore vacate his sentence and remand for resen-
tencing.

                                       VACATED AND REMANDED